           Case 5:16-cv-00184-HE Document 239 Filed 12/02/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

TABATHA BARNES, et al.,                       )
                                              )
                         Plaintiffs,          )
vs.                                           )       NO. CIV-16-0184-HE
                                              )
CITY OF OKLAHOMA CITY, et al.                 )
                                              )
                         Defendants.          )

                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

SHERRY ELLIS, et al.,                         )
                                              )
                         Plaintiffs,          )
vs.                                           )       NO. CIV-16-0019-HE
                                              )
DANIEL HOLTZCLAW, et al.,                     )
                                              )
                         Defendants.          )


                           PLAINTIFFS’ FINAL LIST OF EXHIBITS

         Pursuant to the Revised Scheduling Orders entered in August of 2019 [Docs. 205 (CIV-

16-0184-HE), 83 (CIV-16-0019-HE)], Plaintiffs Regina Copeland, Shardayreon Hill, Carla

Johnson, Jannie Ligons, Kala Lyles, and Terri Morris submit their final list of exhibits:

      1. Filings related to the conviction of and judgment and sentence imposed against Defendant

         Holtzclaw in State of Oklahoma v. Daniel Holtzclaw, Case No. CF-2014-5869 (Okla. Cty.

         Dist. Ct.);

      2. Transcripts of court proceedings in State of Oklahoma v. Daniel Holtzclaw, Case No. CF-

         2014-5869 (Okla. Cty. Dist. Ct.);


                                                  1
      Case 5:16-cv-00184-HE Document 239 Filed 12/02/19 Page 2 of 5



3. Exhibits used in the jury trial in State of Oklahoma v. Daniel Holtzclaw, Case No. CF-

   2014-5869 (Okla. Cty. Dist. Ct.);

4. All exhibits used in any deposition conducted as part of this case;

5. All documents generated as part of the OCPD administrative investigation into Defendant

   Holtzclaw’s use of force against Demetria Campbell and the Screening Committee’s

   review thereof, including but not limited to the investigation packet, Demetria Campbell’s

   records from OU Medical Center, photographs of Demetria Campbell on the night of her

   encounter with Defendant Holtzclaw, card of Lt. Brian Bennett with Demetria Campbell’s

   notes;

6. Transcripts of all depositions conducted as part of this case;

7. Predetermination Hearing Notice to Defendant Holtzclaw & receipt;

8. Predetermination Hearing Findings regarding Defendant Holtzclaw;

9. Termination memo from Defendant Citty to Defendant Holtzclaw;

10. VARUNA reports and/or reports generated by Defendant Holtzclaw in connection with

   his encounters with Demetria Campbell or any of these Plaintiffs or his other victims;

11. Reports generated by OCPD officers and documents compiled in the investigations

   designated by OCPD case numbers 14-049050 (Plaintiff Ligons), 14-066104 (Plaintiff

   Ellis), 14-066183 (Ms. Florene Mathis), 14-066583 (Plaintiff Johnson), 14-070895

   (Plaintiff Grate), 14-076818 (Plaintiff Lyles), 14-083072 (Plaintiff Gardner), 14-083092

   (Ms. Syrita Bowen), 14-085523 (Plaintiff Copeland), 14-041539 (Plaintiff Morris), 14-

   068166 (Plaintiff Barnes), 14-068786 (Plaintiff Raines), and 14-078745 (Plaintiff Hill);



                                             2
     Case 5:16-cv-00184-HE Document 239 Filed 12/02/19 Page 3 of 5



12. Emails of Sgt. Joe Hill, Maj. Denise Wenzel, Det. Rocky Gregory, Lt. Tim Muzny, Capt.

   Ron Bacy, and Dpty. Chief Johnny Kuhlman relating to Plaintiff Morris and the

   investigation into her allegations against an OCPD officer that were sent between May 24,

   2014 and June 18, 2014;

13. Video footage of Plaintiff Morris’ interview with Defendant Gregory on June 3, 2014;

14. Photo lineup prepared by Lt. Muzny that Defendant Gregory attempted to show Plaintiff

   Morris on June 3, 2014;

15. Emails between Maj. Wenzel and Defendant Holtzclaw exchanged in January of 2013;

16. AVL data, and OLETS, CIU, VARUNA, and Unit 800 records checks precipitated by

   Defendant Holtzclaw in connection with the encounters with Plaintiffs that formed the

   basis for Plaintiffs’ claims;

17. Defendant Holtzclaw’s personnel file;

18. OCPD personnel investigations involving allegations of sexual misconduct from January

   of 2011 through October of 2014;

19. OCPD personnel investigations involving Defendant Holtzclaw’s uses of force and formal

   complaint;

20. Emails and memoranda of officers in Defendant Holtzclaw’s chain of command (i.e.,

   Arthur Gregory, Aven Bull, Robert Coniglione, Jason Clifton, William Patten, Brian

   Jennings, Tom Jester, and Bill Citty) relating to performance issues, citizen complaints,

   uses of force, discipline, and training;

21. Pages from notebook of Dpty. Chief Johnny Kuhlman from May and June of 2014;

22. OCPD operations manual (July 2013);

                                              3
      Case 5:16-cv-00184-HE Document 239 Filed 12/02/19 Page 4 of 5



23. OCPD training materials for recruit class 128;

24. OCPD standard operating procedures for the Sex Crimes Unit, Springlake Division, Office

   of Public Integrity, and Office of Internal Affairs;

25. Letters of Defendant Holtzclaw to supporters on change.org page;

26. Transcript of Defendant Holtzclaw’s interview with Detectives Davis and Gregory on June

   18, 2014;

27. Defendant Holtzclaw’s Facebook Live videos;

28. Statements given to the media by Defendants Holtzclaw, Gregory, and Citty, and by

   Detective Kim Davis;

29. OCPD Facebook posts related to Defendant Holtzclaw;

30. Any exhibit listed by any other party in this case (including related cases CIV-16-0019-

   HE, CIV-16-0349-HE, and CIV-16-0412-HE) not objected to by these Plaintiffs.

31. Discovery is ongoing. Plaintiffs reserve the right to supplement this list.



                                   Respectfully submitted,

                                   RIGGS, ABNEY, NEAL, TURPEN,
                                     ORBISON & LEWIS, P.C.


                                   s/ Kymberli J. M. Heckenkemper
                                   KYMBERLI J. M. HECKENKEMPER, OBA # 33524
                                   502 West Sixth Street
                                   Tulsa, OK 74119
                                   (918) 587-3161—Office | (918) 587-9708—Fax
                                   kheckenkemper@riggsabney.com

                                   MELVIN C. HALL, OBA # 3728
                                   528 NW 12th Street

                                              4
          Case 5:16-cv-00184-HE Document 239 Filed 12/02/19 Page 5 of 5



                                      Oklahoma City, OK 73103
                                      (405) 843-9909—Office | (405) 842-2913—Fax
                                      mhall@riggsabney.com

                                      SOLOMON SIMMONS LAW, P.L.L.C

                                      DAMARIO SOLOMON-SIMMONS, OBA # 20340
                                      601 South Boulder Avenue, Suite 600
                                      Tulsa, OK 74119
                                      (918) 551-8999—Office | (918) 582-6106—Fax
                                      dss@solomonsimmons.com

                                      PARKS & CRUMP, P.L.L.C.

                                      BENJAMIN L. CRUMP, FL Bar # 72583
                                      122 South Calhoun Street
                                      Tallahassee, FL 32301
                                      bcrump@parkscrump.com

                                      Attorneys for Plaintiffs Copeland, Hill,
                                      Johnson, Ligons, Lyles & Morris




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, I filed the above document with the Clerk of

Court. Based on the records currently on file in this case, the Clerk of Court will transmit a Notice

of Electronic Filing to those registered participants of the Electronic Case Filing System.



                                                      s/ Kymberli J. M. Heckenkemper




                                                 5
